Case 1:19-cv-00519-TWP-MJD Document 45 Filed 08/21/20 Page 1 of 26 PageID #: 1292




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

  ABBRELLA FAITH CAPPS,                                )
                                                       )
                               Plaintiff,              )
                                                       )
                          v.                           )    Case No. 1:19-cv-00519-TWP-MJD
                                                       )
  HOLLY CALHOUN,                                       )
  MICHAEL PERSON Dr.,                                  )
                                                       )
                               Defendants.             )

                   ORDER GRANTING IN PART AND DENYING IN PART
                   DEFENDANTS' MOTION FOR SUMMARY JUDGMENT

         This matter is before the Court on Defendant Holly Calhoun's ("Nurse Calhoun") Motion

  for Summary Judgment, (Dkt. 29), and Dr. Michael Person's ("Dr. Person") Motion for Summary

  Judgment, (Dkt. 31). Plaintiff Abbrella Capps ("Ms. Capps"), a former inmate at Bartholomew

  County Jail ("BCJ"), filed this pro se action alleging that Dr. Person and Nurse Calhoun provided

  inadequate medical care during three separate periods of incarceration at BCJ. For the following

  reasons, Nurse Calhoun's Motion for Summary Judgment is granted, and Dr. Person's Motion for

  Summary Judgment is granted in part and denied in part.

                            I. SUMMARY JUDGMENT STANDARD

         A motion for summary judgment asks the court to find that a trial is unnecessary because

  there is no genuine dispute as to any material fact and, instead, the movant is entitled to judgment

  as a matter of law. See Federal Rule of Civil Procedure 56(a). Whether a party asserts that a fact

  is undisputed or genuinely disputed, the party must support the asserted fact by citing to particular

  parts of the record, including depositions, documents, or affidavits. Fed. R. Civ. P. 56(c)(1)(A).

  A party can also support a fact by showing that the materials cited do not establish the absence or
Case 1:19-cv-00519-TWP-MJD Document 45 Filed 08/21/20 Page 2 of 26 PageID #: 1293




  presence of a genuine dispute or that the adverse party cannot produce admissible evidence to

  support the fact. Fed. R. Civ. P. 56(c)(1)(B). Affidavits or declarations must be made on personal

  knowledge, set out facts that would be admissible in evidence, and show that the affiant is

  competent to testify on matters stated. Fed. R. Civ. P. 56(c)(4). Failure to properly support a fact

  in opposition to a movant's factual assertion can result in the movant's fact being considered

  undisputed, and potentially in the grant of summary judgment. Fed. R. Civ. P. 56(e).

         In deciding a motion for summary judgment, the court need only consider disputed facts

  that are material to the decision. A disputed fact is material if it might affect the outcome of the

  suit under the governing law. Williams v. Brooks, 809 F.3d 936, 941-42 (7th Cir. 2016). "A

  genuine dispute as to any material fact exists 'if the evidence is such that a reasonable jury could

  return a verdict for the nonmoving party.'" Daugherty v. Page, 906 F.3d 606, 609-10 (7th Cir.

  2018) (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)).

         On summary judgment, a party must show the Court what evidence it has that would

  convince a trier of fact to accept its version of the events. Gekas v. Vasilades, 814 F.3d 890, 896

  (7th Cir. 2016). The moving party is entitled to summary judgment if no reasonable factfinder

  could return a verdict for the non-moving party. Nelson v. Miller, 570 F.3d 868, 875 (7th Cir.

  2009). The court views the record in the light most favorable to the non-moving party and draws

  all reasonable inferences in that party's favor. Skiba v. Illinois Cent. R.R. Co., 884 F.3d 708, 717

  (7th Cir. 2018). It cannot weigh evidence or make credibility determinations on summary

  judgment because those tasks are left to the factfinder. Miller v. Gonzalez, 761 F.3d 822, 827 (7th

  Cir. 2014). The court need only consider the cited materials, Fed. R. Civ. P. 56(c)(3); it is not

  required to "scour every inch of the record" for evidence that is potentially relevant to the summary

  judgment motion. Grant v. Trustees of Ind. Univ., 870 F.3d 562, 573-74 (7th Cir. 2017). Any



                                                   2
Case 1:19-cv-00519-TWP-MJD Document 45 Filed 08/21/20 Page 3 of 26 PageID #: 1294




  doubt as to the existence of a genuine issue for trial is resolved against the moving party. Anderson,

  477 U.S. at 255.

                                   II. STATEMENT OF FACTS

         The following statement of facts has been evaluated pursuant to the standards set forth

  above. The facts are considered to be undisputed except to the extent that disputes are noted.

         On April 13, 2020, Ms. Capps filed a response to the Defendants' Motions for Summary

  Judgment which consisted of a five-page handwritten document in which Ms. Capps described her

  disagreement with the providers' medical decisions without citing to any admissible evidence.

  (Dkt. 42.) The Court agrees with the Defendants that Ms. Capps failed to comply with Local Rule

  56-1(e) which requires "[a] party [to] support each fact the party asserts in a brief with a citation

  to a discovery response, a deposition, an affidavit, or other admissible evidence." The Court will

  not entirely disregard her response. While it is "well established that pro se litigants are not

  excused from compliance with procedural rules," Pearle Vision, Inc. v. Romm, 541 F.3d 751, 758

  (7th Cir. 2008), whether the Court holds pro se litigants to the consequences of violating the court's

  Local Rules is a matter of discretion, Gray v. Hardy, 826 F.3d 1000, 1004-05 (7th Cir. 2016)

  (holding that district courts are not required to hold pro se litigants to the potential consequences

  of their failure to comply with the Local Rules and can instead take "a more flexible approach,"

  including by ignoring the deficiencies in their filings and considering the evidence they submit).

  A flexible approach is warranted here because—given the variety and frequency of Ms. Capps'

  encounters with the medical providers—her statement assists the Court with narrowing the scope

  of her claims. Indeed, several of her statements merely repeat the information provided by the

  Defendants.




                                                    3
Case 1:19-cv-00519-TWP-MJD Document 45 Filed 08/21/20 Page 4 of 26 PageID #: 1295




  A.     Medical Care at BCJ

         Medical care at BCJ is provided by a combination of nursing staff and a contract physician.

  (Dkt. 29-1 at ¶ 1.) The nurses are employed by the sheriff, and the physician is provided through

  a contract with Advanced Correctional Health ("ACH"). Id. With respect to treatment orders, the

  nurses take direction from the physician and implement orders the physician issues. Id.

         When an inmate is booked into the jail, the inmate is asked various medical screening

  questions including what medications the inmate is currently taking and the pharmacy where

  her prescriptions are filled. Id. at 2-3. One of the nurses or a correctional officer will contact

  the pharmacy and attempt to verify the inmate's prescriptions including the last time the medication

  was refilled and the number of refills remaining. Id. at 3. The nurse will contact the physician and

  provide information about prescriptions reported by the inmate and verified by the pharmacy. Id.

  The physician will either approve or deny the prescription for the inmate's use while in the jail.

  Id. The physician must also approve any medications the inmate had in her possession at the time

  of arrest or brought to the jail by friends or family members. Id. Approved medications not

  supplied by the inmate are then ordered through the jail pharmacy. Id.

         Bartholomew County adopted policy 2004-03 establishing co-pays for inmate medical

  care. (Dkt. 29-4.) As pertinent here, the ordinance allows for a $15.00 co-pay for medical services

  including a physician visit, a nurse visit, or an original prescription not including refills. (Dkt. 29-

  1 at 3.) No inmate is to be refused medical care due to an inability to pay. Id. When a service

  is incurred, the co-pay is charged to the inmate's commissary account. Id. If there are funds in

  the account, the co-pay is deducted. Id. If money is deposited within 60 days of the service, the

  co-pay is deducted before the inmate can order commissary. Id. If there are insufficient funds to

  pay the co-pay after the 60 days, the charge is written off. Id.



                                                     4
Case 1:19-cv-00519-TWP-MJD Document 45 Filed 08/21/20 Page 5 of 26 PageID #: 1296




         Inmates can purchase Tylenol from the commissary. Id. The physician can also order

  Tylenol for an inmate through the jail pharmacy. Id.

         Communication between nurses and inmates is primarily through an electronic message

  system known as Keefe, where inmates submit medical requests or messages via a kiosk in the

  cellblock. Id. at 4. A nurse or jail officer responds to the message. Id. Depending on the nature

  of the request, the nurse will either provide information or advice, offer to see the inmate or offer

  to have the inmate on the list to see the physician during his weekly visit, offer to have the inmate

  seen by a mental health counselor or other provider, or otherwise respond as needed. Id. If the

  nurse examines the inmate, she will convey her findings to the physician, and the physician

  will advise the nurse of any orders including medications. Id. The nurse then advises the inmate

  of the physician's orders or that there were no new orders either via Keefe or verbally. Id.

  Similarly, if the nurse conveys an inmate's complaint or request to the physician, she will

  communicate the physician's response to the inmate. Id. Nurses cannot prescribe medication or

  override the physician's order. Id. Often inmates will send messages through Keefe arguing with

  the physician's orders with which they disagree, and the nurses often respond by reiterating the

  physician's order. Id.

  B.     The Parties

         Nurse Calhoun is a licensed practical nurse (LPN) and has been a nurse at BCJ since May

  2017. Id. at 1. Dr. Person is a licensed physician who was employed by ACH and provided

  medical care to inmates at BCJ in 2017 and 2018. (Dkt. 32-1 at 1.) Dr. Person was physically at

  BCJ one day a week for several hours to see patients. Id. Dr. Person also was on-call 24 hours a

  day, seven days a week for questions or issues regarding inmates' medical needs. Id. When

  inmates entered BCJ, they became Dr. Person's patients, regardless of the length of time they


                                                   5
Case 1:19-cv-00519-TWP-MJD Document 45 Filed 08/21/20 Page 6 of 26 PageID #: 1297




  were to be in the jail. Id. at 1-2. Because Dr. Person became the inmates' primary care physician

  when they entered the jail, Dr. Person prescribed what medication and medical treatment he thought

  was medically necessary and appropriate for the patient. Id. at 2. Ms. Capps has been incarcerated

  at BCJ and elsewhere on multiple occasions. (Dkt. 32-3 at 17–19.) Her lawsuit concerns three

  periods of incarceration at BCJ.

          1.       July–September 2017 Incarceration

          On July 11, 2017, Ms. Capps was arrested pursuant to a warrant and court order. (Dkt 29-

  11 at 7.) She was sentenced on September 21, 2017 to 912 days with 72 days credit and 768 days

  suspended and was to be held until community corrections said she could be released.

          During her initial medical screening, Ms. Capps indicated that she was currently taking

  Depakote (Divalproex Sodium),1 Tofranil (Imipramine), Nortriptyline (Pamelor), and Metformin

  which she had brought with her from the Indiana Department of Correction and given to staff.

  (Dkt. 32-2 at 3–4.) Dr. Person approved Ms. Capps' Metformin, Depakote, and Tofranil. (Dkt.

  32-1 at 2.) He did not approve Ms. Capps' Pamelor, as that was in the same drug class as Tofranil.

  Id. Depakote is an anti-seizure medication that is also used to treat bipolar disorder. Id. Metformin

  is an oral diabetes medication. Id. Tofranil is a tricyclic antidepressant that is commonly used

  off-label to treat chronic pain. Id. Pamelor is a tricyclic antidepressant that is commonly used off-

  label to treat a variety of chronic pain complaints. Id. In Dr. Person's medical opinion and

  experience, there was no medical justification for a patient to be on two tricyclic antidepressants

  at the same time.

          When Ms. Capps was in prison, she had blood work done every 90 days, which as she



  1
   As the medical defendants do, the Court initially refers to the medication by both their brand name and drug name.
  The Court then uses whichever name the parties use more frequently. The medications most at issue in this case are
  Depakote, Pamelor, and Neurontin.

                                                          6
Case 1:19-cv-00519-TWP-MJD Document 45 Filed 08/21/20 Page 7 of 26 PageID #: 1298




  understood was to measure her level of Depakote and adjust the medication as needed. (Dkt. 32-

  3 at 41.) Ms. Capps asked Nurse Calhoun about getting her Depakote levels checked, and

  Ms. Calhoun responded that the jail did not check levels unless there was breakthrough bleeding.

  Id. As a policy, the jail did not check Depakote levels for inmates taking the medication as a mood

  stabilizer. Ms. Capps had been on the same dosage of Depakote for approximately two years.

  (Dkt. 32-3 at 43.) Depakote levels are typically checked during the first six months of treatment,

  and after that patients are monitored for any symptoms of toxicity, so Dr. Person saw no need to

  order blood draws to check her levels. (Dkt. 32-1 at 11.) No medical provider has ever told Ms.

  Capps that she was harmed by not having her Depakote levels checked during this period of

  incarceration. (Dkt. 32-3 at 46.)

         Over several weeks in July, 2017, Ms. Capps sent messages inquiring about various pain

  medications other than Tylenol and for the provider to address pain in her sciatic nerve. (Dkt. 29-

  12 at 1–2, 4–6, 10, 12.) She requested that she be put back on Gabapentin (Neurontin), and Nurse

  Calhoun responded that Neurontin was not allowed at the jail. (Dkt. 32-2 at 7.) While Nurse

  Calhoun does not decide what medications are allowed, in her experience the jail doctor generally

  does not approve Neurontin because it is susceptible to abuse. (Dkt. 29-1 at 5.)

         Initially Ms. Capps was told she could purchase Tylenol from the commissary. (Dkt. 29-

  12 at 2.) In various messages, Ms. Capps expressed that she does not purchase things from

  commissary because she is indigent and that her pain is "deeper than that." (Dkt. 29-12 at 2, 4.)

  On August 17, 2017, Nurse Calhoun asked Ms. Capps if she wanted to see the doctor next time he

  was in; Ms. Capps said she did. (Id. at 4.)

         On August 20, 2017, Ms. Capps reported for the first time that she had experienced

  menstrual bleeding for two weeks. Id. at 4. Nurse Calhoun responded that the bleeding could be



                                                  7
Case 1:19-cv-00519-TWP-MJD Document 45 Filed 08/21/20 Page 8 of 26 PageID #: 1299




  hormone or stress related. Id. Ms. Capps saw Dr. Person on August 23, 2017. (Dkt. 29-9 at 37.)

  The treatment record noted left side sciatica and abnormal menses. (Dkt. 29-9 at 37–38; Dkt. 29-

  2 at 3.) Ms. Capps told Dr. Person that she had no menses in June, heavy menses in July, and

  sixteen straight days of vaginal bleeding with no clots. (Dkt. 32-1 at 3.) Dr. Person prescribed

  Prednisone for the sciatic pain and told her to monitor her bleeding. (Dkt. 29-2 at 3.) Ms. Capps

  was in her early 40s, so her complaints about her menses were neither abnormal nor concerning.

  (Dkt. 32-1 at 3.) Further, there was no medication to treat it, so Dr. Person felt the best thing to

  do was monitor the issue. Id.

         On September 8, 2017, Nurse Calhoun informed Dr. Person that after completing her

  Prednisone Ms. Capps continued to have back pain, and she still had ongoing menstrual bleeding

  with cramping. Id. Dr. Person prescribed Tylenol for the pain. Id. Ms. Capps asked Nurse

  Calhoun on September 10, 2017 to sign the medication administration record so she could have

  the Tylenol. (Dkt. 29-12 at 7.) Nurse Calhoun apologized for not having done so earlier and advised

  that the matter had been taken care of. Id.

         Ms. Capps continued to complain of heavy menstrual bleeding. Dkt. 29-1 at 6. On

  September 11, 2017, Nurse Calhoun told Ms. Capps that she spoke to the doctor and he had no

  new orders. Id. at 6. On September 13, 2017, Nurse Calhoun instructed Ms. Capps to save used

  tampons and pads so that she could do a pad check to report the findings to the doctor. Id. A day

  after being given a Ziplock bag, Ms. Capps provided only two tampons, one of which had two

  clots. (Dkt. 29-1 at 6-7.) On September 15, 2017, Ms. Capps reported that her bleeding had slowed

  down. (Dkt. 29-1 at 7.) Nurse Calhoun reported the information to Dr. Person who had no new

  orders at that time. Id.

         Nurse Calhoun documented that on September 18, 2017, Ms. Capps had failed to return a


                                                   8
Case 1:19-cv-00519-TWP-MJD Document 45 Filed 08/21/20 Page 9 of 26 PageID #: 1300




  second bag for a pad check and had refused Tylenol during medication pass though she was

  continuing to report severe cramping. (Dkt. 29-2.)

         Ms. Capps saw Dr. Person again on September 20, 2017. (Dkt. 32-2 at 39.) During the

  examination she reported that she had stopped bleeding the day before and now had lower

  abdominal pain. Id. She reported not seeing a gynecologist in the last fifteen years. Id. As to her

  back pain, Ms. Capps indicated that the Prednisone had helped her back, but it caused her to be

  angry and that Pamelor had helped her in the past. Id. Dr. Person assessed her to have dysfunctional

  uterine bleeding and chronic functional lower back pain. Id. By "functional," Dr. Person meant

  that Ms. Capps' back pain did not prohibit her from performing her activities of daily living. (Dkt.

  32-1 at 4.) Dr. Person prescribed Pamelor for her pain and ordered that Ms. Capps be seen by a

  gynecologist. Id.

         On September 25, 2017, Ms. Capps went to a gynecologist at OB/GYN Associates of

  Columbus where she was diagnosed with acute pelvic pain and abnormal uterine bleeding.

  Dkt. 32-2 at 40. They recommended a follow-up appointment to obtain a pelvic ultrasound and

  prescribed Tylenol. Id. at 40, 44. Back at BCJ, Dr. Person did not modify the Tylenol order since

  she already had a prescription for it. (Dkt. 32-1 at 4.)

         On September 28, 2017, Ms. Capps requested that the dosage of the Pamelor be increased.

  (Dkt. 29-12 at 12.) Nurse Calhoun responded that she spoke to Dr. Person and that he did not want

  to increase the medication. Id.

         Ms. Capps had her follow-up appointment at the gynecologist on September 29, 2017,

  where she was diagnosed with a thickened endometrium. Dkt. 32-2 at 46–47. The gynecologist

  recommended another follow-up, which became Ms. Capps' responsibility since she was released

  from BCJ that day. Id. Ms. Capps had a follow-up appointment where she learned she should



                                                    9
Case 1:19-cv-00519-TWP-MJD Document 45 Filed 08/21/20 Page 10 of 26 PageID #: 1301




   have surgery. However, she did not return to the gynecologist because she did not want to get

   another Depo-Provera shot that was recommended, and she resumed using drugs. (Dkt. 32-3 at

   56–57.)

          2.      May 2018 – September 2018 Incarceration

          On May 8, 2018, Ms. Capps returned to BCJ after being arrested for possession of

   methamphetamine, possession of paraphernalia, and a probation violation. (Dkt. 32-3 at 63.)

          During her medical screening Ms. Capps reported currently taking Depakote, Lexapro

   (Escitalopram), Neurontin, Buspirone (Buspar), and Lasix (Furosemide). (Dkt. 32-2 at 301–02.)

   Lexapro is an antidepressant and also used for anxiety. Neurontin is used for a variety of

   conditions, primarily nerve pain. Buspar is an anxiety medication. Lasix is a diuretic that Ms.

   Capps had for a prior bout of pneumonia. Jail staff verified the medication disclosed by Ms. Capps

   by calling the pharmacy that was listed on the intake form. (Dkt. 32-1 at 4-5.) A verification of

   Ms. Capps' medications showed that she did not have her Depakote filled there; she had only filled

   her Lasix one time; and was not actually on Lexapro. Id. at 5. Staff did confirm that Ms. Capps

   had been prescribed Neurontin (Gabapentin) and Buspirone (Buspar). Id. Dr. Person declined

   to prescribe those two medications because Ms. Capps had not been prescribed them during her

   first period of incarceration from July 11, 2017 to September 29, 2017, and he did not recall Ms.

   Capps having any condition that required either medication. Id. Further, Dr. Person did not

   prescribe Buspar or Pamelor because they were duplicative of the Lexapro and Depakote. (Dkt.

   32-1 at 6.) Dr. Person believed that Ms. Capps was being over-prescribed medications by her

   outside providers. Id.

          Ms. Capps complained on May , 2018, that she needed other medications due to her severe

   knee pain and cartilage grinding. (Dkt. 29-12 at 15.) In a follow-up kiosk message, Nurse Calhoun



                                                  10
Case 1:19-cv-00519-TWP-MJD Document 45 Filed 08/21/20 Page 11 of 26 PageID #: 1302




   noted that Ms. Capps had refused a doctor's visit on May 22, 2018, and advised her that if she was

   not satisfied with her medical care, she needed to see him so that he could ask more in-depth

   questions to make a treatment plan. Id. at 15, 17. Ms. Capps did not want to see the doctor and

   incur the $15.00 charge for conditions for which she had already been diagnosed; she just wanted

   the medications she was prescribed outside the jail. Id. at 17.

            On May 30, 2018, Nurse Calhoun saw Ms. Capps during a nursing visit for multiple

   complaints, including that she could not sleep due to her pain. 2 (Dkt. 32-2 at 325, 327.) She

   complained of pain and not being able to walk very well and requested to be seen by the doctor.

   Id. Ms. Capps indicated she had received Neurontin from a doctor and that an x-ray of her right

   knee showed arthritis. Id. Nurse Calhoun contacted Dr. Person                            regarding Ms. Capps'

   examination, but he did not issue any new orders. (Dkt. 32-1 at 6.) Dr. Person reviewed Ms.

   Capps' medical records from outside the jail, and it was his understanding that Ms. Capps had

   already been seen by an orthopedist at Columbus Regional Hospital for her knee pain, that she had

   declined a steroid injection, and had been told to use NSAIDs/Tylenol as needed and was

   counseled to lose weight. Id. Ms. Capps had refused steroid injections because she was afraid of

   the needle and could not sit still; she never returned to any orthopedist. (Dkt. 32-3 at 76–77, 137–

   38.) Dr. Person instructed Ms. Capps to use Tylenol, ice, and heat for her knee and back pain.

   (Dkt. 32-1 at 6.)

            Ms. Capps' pain complaints continued, and on May 31, 2018 she again asked for Neurontin

   or another pain medication, as her pain was so bad that she could not sleep. (Dkt. 32-2 at 329.)

   On June 5, 2018, Dr. Person examined Ms. Capps for complaints of pain in her back and knees.



   2
    The Court will not discuss Ms. Capps' treatment for medical issues for which she received treatment that are not part
   of her complaint. See, e.g. Dkt. 32-3 at 95–96 (Ms. Capps acknowledging she had no trouble with how a few infections
   were treated since her symptoms went away).

                                                            11
Case 1:19-cv-00519-TWP-MJD Document 45 Filed 08/21/20 Page 12 of 26 PageID #: 1303




   (Dkt. 32-1 at 6-7.) Ms. Capps requested to be placed on Neurontin and also indicated she had

   previously been going to a pain clinic and getting Hydrocodone. Id. at 7. Dr. Person observed

   that Ms. Capps had pain in her left knee with palpation. Id. During the examination Dr. Person

   discussed with Ms. Capps the need for weight loss. Id. Ms. Capps had been advised by other

   doctors that she needed to lose weight and that her knee and back pain were related to her weight.

   (Dkt. 32-3 at 26.)

          During the visit, Dr. Person told Ms. Capps that she could have Neurontin as long as she

   supplied it. (Dkt. 32-1 at 7.) Although Dr. Person did not think Neurontin was the best choice of

   medication for Ms. Capps and he did not think it was medically necessary, it was okay with him

   if she had a doctor on the outside willing to prescribe the medication to her. Id. Dr. Person's

   willingness to allow Ms. Capps to have Neurontin as long as she supplied it herself was based on

   his examination of her that day and a review of her records from her outside medical provider prior

   to her second incarceration that confirmed she had been prescribed Neurontin. Id. He also renewed

   her Lexapro and Depakote. Id. Ms. Capps had a friend who was supposed to drop off her

   Neurontin, but she never did. (Dkt. 32-3 at 82-83.)

          Ms. Capps continued to submit kiosk requests and grievances throughout June 2018

   complaining of pain which were responded to by nursing staff at BCJ. (Dkt. 32-2 at 343–45; 347–

   53.) On June 14, 2018, Nurse Calhoun contacted Dr. Person regarding Ms. Capps' request to have

   her Neurontin supplied, and he again indicated that she must supply her own Neurontin, or she

   could buy Tylenol from the commissary. (Dkt. 32-1 at 7.)

          On June 18, 2018, Nurse Calhoun told Dr. Person that Ms. Capps had written a note to

   another nurse stating that she had pain down her left shoulder and down to her calf and that her

   left knee had not been x-rayed. Id. at 8. Dr. Person told Nurse Calhoun that he did not need to see



                                                   12
Case 1:19-cv-00519-TWP-MJD Document 45 Filed 08/21/20 Page 13 of 26 PageID #: 1304




   Ms. Capps again because he had just examined her on June 5, 2018 for her complaints of knee and

   back pain, and he had declined to have her left knee x-rayed at that time. Id. The information

   provided to Dr. Person did not indicate any changes in Ms. Capps' condition or any new complaints

   since he had last seen her. Id. at 7-8. Further, Dr. Person was aware of Ms. Capps' propensity to

   continue to seek pain medication even though he had already informed her that she could have

   Neurontin if she supplied it or could use Tylenol. Id. at 8.

            Ms. Capps informed the nurses through the kiosk several times in May, June, and July that

   no one was able to drop off the Neurontin, and this was communicated to Dr. Person. (Dkt. 29-12

   at 25, 27, 33.) Dr. Person repeatedly responded that he would not supply Neurontin, and Ms.

   Capps' other option was to purchase Tylenol from commissary. Id. at 28, 31. Dr. Person would

   not prescribe the Tylenol. On July 20, 2018, a nurse recommended that Ms. Capps ask other

   inmates if they would be willing to share their Tylenol with her since she could not afford it. Id.

   at 34.

            On August 14, 2018, Nurse Calhoun contacted Dr. Person regarding Ms. Capps' complaints

   of increased anxiety and having a rash. (Dkt. 32-1 at 8.) Dr. Person did not change any of Ms.

   Capps' psychotropic medication but recommended she see the jail therapist and prescribed an

   antifungal cream for the rash. Id. Ms. Capps refused the antifungal cream everyday between

   August 18 and August 31, 2018. (Dkt. 32-2 at 383–98.)

            On September 21, 2018, Nurse Fisher examined Ms. Capps for complaints of knee pain

   and left shoulder pain. (Dkt. 32-2 at 403.) Nurse Fisher contacted Dr. Person regarding her

   examination and based on her assessment and Ms. Capps' subjective complaints, he did not issue

   any new orders. Id. On September 25, 2018, Ms. Capps was released from BCJ to a residential

   program called WRAP in Community Corrections. (Dkt. 32-3 at 64.



                                                    13
Case 1:19-cv-00519-TWP-MJD Document 45 Filed 08/21/20 Page 14 of 26 PageID #: 1305




          3.     December 2018 Incarceration

          On October 30, 2018, Ms. Capps absconded from WRAP and was "on the run" until her

   arrest on December 11, 2018. (Dkt. 32-3 at 103-104.) During that time, Ms. Capps resumed using

   illicit drugs and did not take any of her prescribed medications because she had left them at the

   residential facility. Id. at 108. She returned to BCJ on December 11, 2018 and during intake she

   could not remember all the names of her medications she was taking because she was under the

   influence of methamphetamines, heroin, marijuana, and unprescribed Klonopin at the time of her

   arrest and booking. Id. at 108–109. Jail staff contacted Genoa Pharmacy who indicated that they

   had last filled prescriptions for Ms. Capps for Norvasc (Amlodipine), Neurontin, Buspar,

   Depakote, and Pamelor on November 13, 2018. (Dkt. 32-1 at 9.) Norvasc (Amlodipine) is a

   medication used for high blood pressure. Id. Dr. Person ordered Norvasc and Depakote. Id. He

   did not order the Neurontin, Buspar, and Pamelor for the same reasons he had previously not

   approved them. Id.

          Ms. Capps refused her Depakote every day from December 12 through December 28, 2018.

   Dkt. 32-2 at 415–49. She refused her Norvasc from December 15 through December 28, 2018.

   Id. She refused to take the Depakote because she believed it was the wrong dosage. Id. at 111–

   12. Ms. Capps submitted several messages on the kiosk complaining about the charges for the

   medications; however, the charges were ultimately written off. (Dkt. 29-12 at 43–49; Dkt. 29-14

   at 1.) In addition to complaining about the charges, Ms. Capps also asked to be put back on

   Neurontin. (Dkt. 29-12 at 46.) Nurse Calhoun responded via a kiosk message, "[Y]ou were only

   on the medications approved by the facility MD; please take prescribed medications to be

   compliant." (Dkt. 29-7 at 1.) Despite being told to be "compliant," Ms. Capps was never forced

   to take any medications. (Dkt. 32-3 at 114.) Ms. Capps never saw Dr. Person in December 2018


                                                  14
Case 1:19-cv-00519-TWP-MJD Document 45 Filed 08/21/20 Page 15 of 26 PageID #: 1306




   and did not request to be seen by Dr. Person regarding her Depakote levels or prescription for

   Norvasc. (Dkt. 32-1 at 9.) On December 28, 2018, Dr. Person discontinued the Norvasc 3 and

   Depakote due to Ms. Capps' refusal to take them. Id.

           Dr. Person ceased being a physician at BCJ in the beginning of 2019 and had no further

   involvement with Ms. Capps. Id.

           4.       Summary of Ms. Capps' Complaints

           At her deposition, Ms. Capps acknowledged that Nurse Calhoun cannot make treatment

   decisions. (Dkt. 32-3 at 37, 45–46, 51, 69, 70, 80, and 129.) Thus, when asked to identify Nurse

   Calhoun's conduct that supported her claims, Ms. Capps said she thought Nurse Calhoun was rude

   to her in person and in some of her kiosk responses. Id. at 127–128. Without evidence to support

   her assertion, Ms. Capps believes that Nurse Calhoun influenced Dr. Person's treatment decisions

   through the tone she used in communication with him, such as by saying she was "back at it" in

   an email to Dr. Person upon Ms. Capps' reincarceration. Id. at 128. 4

           Ms. Capps alleges that Dr. Person refused to see her on multiple occasions "by him stating

   he didn't need to see" her. (Dkt. 42 at 4.) Ms. Capps also disagreed with Dr. Person's management

   of her medication and the treatment he provided for her irregular menses. Id. at 1–5. In large part,

   she disagreed with his refusal to prescribe her Neurontin or other pain medication. Neurontin is

   one of several anticonvulsant medications that is used for the management of neuralgia, pain

   caused by damaged nerves. (Dkt. 32-1 at 9-10.) Dr. Person felt Neurontin was inappropriate for


   3
    Ms. Capps states in her reply that she had not been taking Norvasc for a few months because her physician found it
   unnecessary. (Dkt. 42 at 4.) Because she disavowed her claim that she was compelled to take medication against her
   will, Dkt. 32-3 at 114, the Court need not further discuss the decision to discontinue this medication.

   4
     Ms. Capps also alleges that Nurse Calhoun violated her First Amendment right by emailing Ms. Capps' sentencing
   judge to say Ms. Capps was threatening to file a lawsuit. The Court did not permit Ms. Capps to proceed on a First
   Amendment claim, and regardless Ms. Capps presented no evidence that Nurse Calhoun emailed the judge (which
   Nurse Calhoun denies doing) or that the alleged email had any impact on her sentencing.

                                                           15
Case 1:19-cv-00519-TWP-MJD Document 45 Filed 08/21/20 Page 16 of 26 PageID #: 1307




   Ms. Capps because Neurontin is heavily abused and trafficked in the correctional setting,

   Ms. Capps had a history of polysubstance abuse, and she was never diagnosed with pain related to

   neuralgia or seizures. Id. at 10. Ms. Capps complained of knee and back pain throughout her

   incarceration, but she never reported any changes in her symptoms. Id. While treating inmates at

   BCJ, Dr. Person based his diagnoses and treatment decisions on the inmate's subjective complaints,

   objective conditions, and his reasoned medical judgment. Id. at 11.

                                          III. DISCUSSION

          Ms. Capps alleges that Dr. Person and Nurse Calhoun rendered constitutionally inadequate

   medical care during three different time periods at BCJ. During those times Ms. Capps was in

   custody for violations of her probation through community corrections but also received new

   charges at the time of her arrests. This is relevant because the Seventh Circuit recently clarified

   that a pretrial detainee's medical care claim brought under the Fourteenth Amendment is subject

   only to the objective unreasonableness inquiry identified in Kingsley v. Hendrickson, 135 S. Ct.

   2466 (2015), rather than the deliberate indifference standard used for convicted prisoners.

   Miranda v. County of Lake, 900 F.3d 335, 352 (7th Cir. Aug. 10, 2018).

          Since Miranda, neither the Seventh Circuit nor district courts have decided whether an

   individual held on new charges and on a probation violation petition is a pretrial detainee or a

   convicted prisoner. Previously, the court described this inquiry as "academic" because the same

   standard applied in either circumstance. Palmer v. Marion County, 327 F.3d 588, 593 (7th Cir.

   2003). After Miranda, the inquiry is no longer "academic" but remains unresolved, and,

   accordingly, the Defendants analyzed Ms. Capps' claims under both the Fourteenth Amendment

   and Eighth Amendment standards.




                                                   16
Case 1:19-cv-00519-TWP-MJD Document 45 Filed 08/21/20 Page 17 of 26 PageID #: 1308




          Under Miranda, the proper inquiry involves two steps. "The first step, which focuses on

   the intentionality of the individual defendant's conduct, remains unchanged and 'asks whether the

   medical defendants acted purposefully, knowingly, or perhaps even recklessly when they

   considered the consequences of their handling of [plaintiff's] case.'" McCann v. Ogle Cty., Ill.,

   909 F.3d 881, 886 (7th Cir. 2018) (quoting Miranda, 900 F.3d at 353). In the second step, a

   plaintiff must demonstrate the defendant's conduct was objectively unreasonable. Miranda,

   900 F.3d at 353. This standard requires courts to focus on the totality of facts and circumstances

   faced by the individual alleged to have provided inadequate medical care and to gauge

   objectively—without regard to any subjective belief held by the individual—whether the response

   was reasonable. McCann, 909 F.3d at 886. "A detainee must prove more than negligence but less

   than subjective intent–something akin to reckless disregard." Miranda, 900 F.3d at 353. "Said

   more succinctly, [the plaintiff] must demonstrate that genuine issues of material fact exist on two

   questions: (1) whether [s]he suffered from an objectively serious medical condition and

   (2) whether the medical staff's response to it was objectively unreasonable." Williams v. Ortiz, 937

   F.3d 936, 942–43 (7th Cir. 2019).

          If, however, Ms. Capps should be treated as a convicted felon due to her status as a

   probation violator, her treatment and the conditions of her confinement are evaluated under

   standards established by the Eighth Amendment's proscription against the imposition of cruel and

   unusual punishment, since prison officials have a duty to ensure that inmates receive adequate

   medical care. Farmer v. Brennan, 511 U.S. 825, 835 (1994). To prevail on an Eighth Amendment

   deliberate indifference medical claim, she must demonstrate two elements: (1) she suffered from

   an objectively serious medical condition; and (2) the defendant knew about her condition and the

   substantial risk of harm it posed, but disregarded that risk. Id. at 837; Pittman ex rel. Hamilton v.



                                                    17
Case 1:19-cv-00519-TWP-MJD Document 45 Filed 08/21/20 Page 18 of 26 PageID #: 1309




   County of Madison, Ill., 746 F.3d 766, 775 (7th Cir. 2014). It is a subjective rather than objective

   analysis, and thus is a more difficult standard to meet than a claim under the Fourteenth

   Amendment. See McCann, 909 F.3d at 886 ("A pretrial detainee 'needed only to show that the

   defendant's conduct was objectively unreasonable,' without any accompanying requirement to

   demonstrate, as would be the case in a claim brought under the Eighth Amendment's Cruel and

   Unusual Punishment Clause …, 'that the defendant was subjectively aware " that the medical care

   was unreasonable.) (quoting Miranda, 900 F.3d at 351).

          Again, under either analysis, Ms. Capps must first show that she suffered from a serious

   medical condition. An objectively serious medical need is one that has been diagnosed by a

   physician that requires medical treatment or is so obvious that even a lay person would easily

   recognize the necessity for a doctor's attention. Williams v. Liefer, 491 F.3d 710, 714 (7th Cir.

   2007). Dr. Person does not dispute that Ms. Capps' conditions constituted serious medical needs,

   (Dkt. 37 at 28-29), while Nurse Calhoun does, (Dkt. 30 at 25). The Court finds that—for purposes

   of summary judgment—Ms. Capps' medication maintenance for her mental health issues, her

   ongoing menstrual bleeding, and treatment for chronic pain are all objectively serious medical

   needs that require a doctor's attention. The Court proceeds to analyze how Nurse Calhoun and

   Dr. Person responded to those needs.

   A.     Nurse Calhoun

          Ms. Capps' claims against Nurse Calhoun fail whether analyzed under the Fourteenth or

   Eighth Amendment because her responses to Ms. Capps were objectively reasonable. Ms. Capps




                                                   18
Case 1:19-cv-00519-TWP-MJD Document 45 Filed 08/21/20 Page 19 of 26 PageID #: 1310




   therefore has failed to provide evidence from which a reasonable jury could find in her favor on

   either her Eighth Amendment or Fourteenth Amendment claims against Nurse Calhoun.

          With respect to Ms. Capps' medications, Ms. Capps acknowledges that Nurse Calhoun had

   no ability to prescribe medication. When Ms. Capps requested Pamelor and psychiatric

   medications, Nurse Calhoun communicated those desires to Dr. Person and ordered the

   medications that he prescribed. Nurse Calhoun told Ms. Capps that the jail did not as a matter of

   course check Depakote levels unless there were concerning symptoms. Specifically as to

   Ms. Calhoun's pain treatment during her second period of incarceration, Nurse Calhoun repeatedly

   communicated to Dr. Person that Ms. Capps wanted Neurontin but that no one was bringing it to

   the jail on her behalf. Nurse Calhoun also told Dr. Person that Ms. Capps could not afford Tylenol

   from the commissary. Regarding her menstrual bleeding, Nurse Calhoun conveyed Ms. Capps'

   concerns to Dr. Person and directed Ms. Capps to collect her pads and tampons so that Nurse

   Calhoun could monitor the bleeding and check for blood clots. Nurse Calhoun reported her

   findings based on the items Ms. Capps provided.

          During Ms. Capps' last period of incarceration, Ms. Capps refused to take the medicine

   prescribed to her because she thought it was the wrong dosage. Nurse Calhoun had verified

   Ms. Capps' medications and dosages from her local pharmacy and reported the verified medication

   to Dr. Person, who approved Norvasc and Depakote. Although Ms. Capps took issue with Nurse

   Calhoun's comment that she should take her prescriptions to be "compliant," it was not objectively

   unreasonable for Nurse Calhoun to advise Ms. Capps to take the medications prescribed to her that

   she was refusing.

          Ms. Capps alleges that Nurse Calhoun influenced Dr. Person's treatment decisions through

   her rude tone in some messages to Dr. Person. But there is no evidence that she provided false or



                                                  19
Case 1:19-cv-00519-TWP-MJD Document 45 Filed 08/21/20 Page 20 of 26 PageID #: 1311




   misleading information which adversely affected Dr. Person's medical decisions. Rather, the

   emails and kiosk messages demonstrate that Nurse Calhoun consistently communicated

   Ms. Capps' symptoms for all her medical complaints to Dr. Person and followed through with

   whatever Dr. Person ordered. A nurse who follows the physician's orders—especially where

   nothing about the physician's orders raise any obvious risks—does not act objectively

   unreasonably. McCann, 909 F.3d at 887 (holding jail nurse who administered a fatal dose of

   methadone to an inmate in accordance with the physician's prescription did not act objectively

   unreasonably).

          Because no reasonable factfinder could find that Nurse Calhoun acted objectively

   unreasonably (and accordingly, none could find that she acted with deliberate indifference), Nurse

   Calhoun is entitled to summary judgment.

   B.     Dr. Person

          No reasonable jury could find that Dr. Person's treatment decisions during Ms. Capps' first

   and third periods of incarceration were objectively unreasonable, and Dr. Person is therefore

   entitled to summary judgment on Ms. Capps' claims regarding those time periods. However, there

   is a material question of fact regarding Dr. Person's treatment of Ms. Capps' pain during the second

   period of incarceration.

          1.        July – September 2017 Incarceration and December 2018 Incarceration

          Dr. Person's medical decisions during Ms. Capps' first and third periods of incarceration

   were reasonable.

          Ms. Capps' had five prescriptions from when she was incarcerated in prison that she sought

   to transfer to BCJ. Dr. Person continued Ms. Capps' prescriptions for three medications—

   Depakote, Tofranil, and Metformin. He did not approve Pamelor because it was a tricyclic



                                                   20
Case 1:19-cv-00519-TWP-MJD Document 45 Filed 08/21/20 Page 21 of 26 PageID #: 1312




   antidepressant like Tofranil and therefore unnecessary in his opinion. Although Ms. Capps' prior

   medical provider at the prison had prescribed both, differences in medical opinion between Dr.

   Person and her previous provider do not render his choice to discontinue the medication

   unreasonable. "Disagreement between a prisoner and [her] doctor, or even between two medical

   professionals, about the proper course of treatment generally is insufficient, by itself, to establish

   [deliberate indifference]." Pyles v. Fahim, 771 F.3d 403, 409 (7th Cir. 2014). See also Williams,

   at 944 (fact that staff did not prescribe desired pain medication or provide mattress to inmate did

   not mean the course of treatment was objectively unreasonable). Further, when Ms. Capps

   continued to experience chronic back pain, Dr. Person prescribed her Pamelor because she told

   him it had been more effective than the Prednisone he provided.

          Dr. Person's decision not to test Ms. Capps' Depakote levels was also reasonable because

   she had been on the same dosage for two years and exhibited no signs of toxicity. Further, none

   of Ms. Capps' other medical providers ever told her that she suffered any adverse effect from not

   having the levels checked.

          Dr. Person also rendered reasonable treatment for Ms. Capps' menstrual issues. He told

   Ms. Capps that at her age, irregular menstrual bleeding was not abnormal, and she should monitor

   it. At times she reported that the bleeding had slowed down, making his recommendation to

   monitor it reasonable. When she continued to have irregular bleeding, he referred her to a

   gynecologist. The gynecologist recommended further treatment, but Ms. Capps was no longer

   incarcerated and never followed up with the recommended surgery.

          As for the final period of incarceration, Ms. Capps disagreed with the dosage of her

   Depakote, but she never requested an appointment to see Dr. Person about the dosage. Instead,




                                                    21
Case 1:19-cv-00519-TWP-MJD Document 45 Filed 08/21/20 Page 22 of 26 PageID #: 1313




   she refused to take her medication, and it was therefore reasonable for Dr. Person to discontinue

   the medication due to her noncompliance.

          Because no reasonable factfinder could find that, under the totality of circumstances,

   Dr. Person's medical decisions were objectively unreasonable (and accordingly, none could find

   that he acted with deliberate indifference), Dr. Person is entitled to summary judgment on all

   claims for the first and third periods of incarceration.

          2.      May – September 2018

          There is a material issue of fact as to whether Dr. Person's treatment decisions regarding

   Ms. Capps' complaints of pain during her second time at BCJ were constitutionally sound. As

   Dr. Person attested, all inmates incarcerated at BCJ became his patients. Thus, if he was concerned

   that Neurontin was an unsafe medication for Ms. Capps given her addiction history and its potential

   lack of efficacy for her complaints, it is odd that he would allow her to take it so long as she

   supplied it from an outside source. But the real problem is that Dr. Person provided Ms. Capps

   with no pain medication, not that he failed to provide her with the medication of her choice.

          Dr. Person observed that Ms. Capps was experiencing pain when he examined her on June

   5, 2018. Consistent with her outside orthopedist, Dr. Person advised her to lose weight and take

   Tylenol for her arthritic pain. This recommendation could be considered reasonable. But the

   nurses repeatedly told Dr. Person over the next several months that no one was bringing Ms. Capps

   her Neurontin and that she could not afford to purchase Tylenol from commissary. And while

   weight loss would no doubt help Ms. Capps in the long term, people do not lose weight overnight.

   The fact that one of the nurses counseled Ms. Capps to try to obtain Tylenol from other inmates is

   particularly concerning. In Williams, relied upon by Dr. Person, the Seventh Circuit held that the

   doctor's decision to deny the inmate his desired prescription pain medicine was not objectively



                                                     22
Case 1:19-cv-00519-TWP-MJD Document 45 Filed 08/21/20 Page 23 of 26 PageID #: 1314




   unreasonable. 937 F.3d at 944. But that was in light of the fact that the doctor had prescribed

   other pain medication and issued a knee support brace and a bandage wrap to alleviate joint pain.

   Id. at 943. A reasonable jury might find that Dr. Person's decision not to prescribe her any pain

   medication when he knew she was experiencing pain and that she could not afford to buy the

   medication from commissary was objectively unreasonable.

          There is also a question of fact as to whether Dr. Person was deliberately indifferent under

   the more stringent Eighth Amendment deliberate indifference analysis. For a medical practitioner,

   deliberate indifference can be shown by a "treatment decision that is 'so far afield of accepted

   professional standards' that a jury could find it was not the product of medical judgment." Cesal v.

   Moats, 851 F.3d 714, 724 (7th Cir. 2017) (quoting Duckworth v. Ahmad, 532 F.3d 675, 679 (7th

   Cir. 2008)). The Seventh Circuit has explained that "[a] medical professional is entitled to

   deference in treatment decisions unless no minimally competent professional would have

   [recommended the same] under those circumstances." Pyles, 771 F.3d at 409.

          However, a plaintiff may be able to "establish a departure from minimally competent

   medical judgment where a prison official persists in a court of treatment known to be ineffective."

   Petties v. Carter, 836 F.3d 722, 729–30 (7th Cir. 2016). And "[i]f a prison doctor chooses an

   easier and less efficacious treatment without exercising professional judgment, such a decision can

   also constitute deliberate indifference." Id. (internal citations and quotations omitted).

          Dr. Person argues that Ms. Capps' claim fails because Ms. Capps wanted a specific

   medication, Neurontin, and prisoners are not entitled to demand specific treatment. (Dkt. 37 at 32

   (string citation omitted).) Although Ms. Capps repeatedly asked for Neurontin, she also asked for

   Dr. Person to consider other pain medications or, at minimum, to prescribe her Tylenol because

   she could not afford to purchase it on commissary. A factfinder could conclude that Dr. Person



                                                    23
Case 1:19-cv-00519-TWP-MJD Document 45 Filed 08/21/20 Page 24 of 26 PageID #: 1315




   did not exercise professional judgment when he refused to prescribe Ms. Capps Tylenol on account

   of her inability to purchase it from commissary, or evaluate her to see if another pain medication

   would be effective and safe to treat her pain. After all, he previously prescribed her Tylenol,

   Prednisone, and Pamelor during her first period of incarceration to treat her various complaints of

   pain.

           Notably, Dr. Person does not acknowledge that Ms. Capps lacked access to Tylenol during

   this timeframe. He states, "[T]he Seventh Circuit already has held that a medical provider can use

   his own medical judgment to determine that a non-narcotic pain medication is appropriate without

   violating someone's Constitutional rights." (Dkt. 37 at 32-33) (citing Holloway v. Delaware

   County Sheriff, 700 F. 3d 1063, 1074 (7th Cir. 2012)). This argument simply ignores the evidence

   showing Dr. Person repeatedly denied prescribing Tylenol for Ms. Capps.

           Relatedly, Dr. Person's refusal to see Ms. Capps in mid-June could be viewed as

   unreasonable and deliberately indifferent. At the June 5, 2018 appointment, Dr. Person told

   Ms. Capps she could take Neurontin if she supplied it or Tylenol purchased from commissary.

   When she could not obtain either medication, she requested another appointment, noting her left

   knee was not x-rayed and also citing pain that ran down her left shoulder into her calf. Dr. Person

   concluded the appointment was unnecessary because Ms. Capps' complaints were generally the

   same as during the June 5, 2018 visit and he had informed her that she could use Neurontin or

   Tylenol. But the nurses told Ms. Capps that adjustments of medication generally required a

   consultation with the physician, and Dr. Person was told that Ms. Capps was not able to obtain

   either medication after the June 5, 2018 appointment.

           Accordingly, a reasonable factfinder could conclude that Dr. Person was deliberately

   indifferent to Ms. Capps' complaints of pain. Summary judgment is therefore denied for her pain-



                                                   24
Case 1:19-cv-00519-TWP-MJD Document 45 Filed 08/21/20 Page 25 of 26 PageID #: 1316




   related claims, whether analyzed under the Eighth or Fourteenth Amendment, for the second

   period of incarceration.

                                          IV. CONCLUSION

            For the foregoing reasons, Defendant Holly Calhoun's Motion for Summary Judgment,

   (Dkt. [29]), is GRANTED. Defendant Dr. Person's Motion for Summary Judgment, (Dkt. [31]),

   is DENIED as to Ms. Capps' pain-related claims for the second period of incarceration, but

   GRANTED as to his treatment of her during the first and third periods of incarceration. The pain-

   related claims against Dr. Person shall proceed to settlement or trial if one is necessary.

            The Court prefers that Ms. Capps be represented by counsel at a settlement conference.

   The Court has prepared a form motion to be used by indigent litigants seeking the appointment of

   counsel. The form requests the information necessary for the Court to determine the merits of the

   motion, and it requires the litigant to acknowledge important conditions of the appointment of

   counsel. Ms. Capps shall have through September 4, 2020, by which to either return a completed

   motion for counsel form to the Court or object to the recruitment of counsel on her behalf. The

   Clerk is directed to include a copy of the motion for counsel form with Ms. Capps' copy of this

   Order.

            SO ORDERED.

   Date: 8/21/2020



   DISTRIBUTION:

   Abbrella Faith Capps, #168857
   PLAINFIELD CORRECTIONAL FACILITY
   Inmate Mail/Parcels
   727 Moon Road
   Plainfield, Indiana 46168



                                                    25
Case 1:19-cv-00519-TWP-MJD Document 45 Filed 08/21/20 Page 26 of 26 PageID #: 1317




   James S. Stephenson
   STEPHENSON MOROW & SEMLER
   jstephenson@stephlaw.com

   Rosemary L. Borek
   STEPHENSON MOROW & SEMLER
   rborek@stephlaw.com

   Carol A. Dillon
   BLEEKE DILLON CRANDALL PC
   carol@bleekedilloncrandall.com

   Jill Esenwein
   BLEEKE DILLON CRANDALL PC
   jill@bleekdilloncrandall.com




                                        26
